[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Jacquemin v. Union Cty. Bd. of Elections, Slip Opinion No. 2016-Ohio-5880.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-5880
       THE STATE EX REL. JACQUEMIN ET AL. v. UNION COUNTY BOARD OF
                                         ELECTIONS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State ex rel. Jacquemin v. Union Cty. Bd. of Elections,
                          Slip Opinion No. 2016-Ohio-5880.]
Mandamus and prohibition—R.C. 519.12(H)—Board of elections abused its
        discretion in denying relators’ protest to referendum petition—Writ of
        mandamus granted.
(No. 2016-0614—Submitted September 14, 2016—Decided September 19, 2016.)
                             IN MANDAMUS and PROHIBITION.
                                    ________________
        Per Curiam.
        {¶ 1} Relators, Paul and Mary Jacquemin, seek extraordinary relief to
prevent a referendum from appearing on the November 2016 ballot. We grant a
writ of mandamus against respondent, the Union County Board of Elections.
Background
        {¶ 2} On December 23, 2015, the Jerome Township Board of Trustees
held a public hearing to consider a rezoning application filed by the Schottenstein
                                SUPREME COURT OF OHIO




Real Estate Group. The application sought a “mixed-use” designation for three
parcels of land, two owned by the Jacquemins and a third one owned by Arthur and
Elizabeth Wesner.
       {¶ 3} By a two-to-one vote, the trustees adopted Township Resolution No.
15-167, which stated in full:


               The Jerome Township Trustees hereby enter into record a
       Resolution adopting and modifying the recommendation of the
       Jerome Township Zoning Commission. It is recognized that the
       applicant filed a Preliminary Zoning Plan Application for a Mixed
       Use Planned Development (PUD #15-120).
               It is recognized by the Trustees that the application meets the
       requirements of the Jerome Township Comprehensive Plan and
       further the applicant and co-applicants have agreed to make
       substantial financial contributions to the needed road improvements.
       The application further meets the needs of the Township regarding
       senior housing and care and multi-unit housing in accordance with
       future needs as presented to the Township by the Mid Ohio Regional
       Planning Commission (MORPC) and other independent studies.
               It is agreed that after passage, the applicant or their
       representatives will negotiate with Township representatives in
       good faith the following terms of passage to be presented in text
       upon such time [as] the Final Development Plan is presented for
       approval.
               1. Terms and conditions of any Joint Economic Agreements
       or Tax Incremental Financing agreements as needed for the Final
       Development Plan and also reimburse Jerome Township and [sic]




                                          2
                                January Term, 2016




       agreed upon expenses in the execution of these documents should
       they be necessary.
               2. Applicant and or their legal representative shall enter into
       an agreement in the Final Development Plan as an agreement that
       will include negotiated reimbursement to Jerome Township for
       additional necessary costs incurred for the service of Fire and EMS
       protection for the proposed development until such time tax revenue
       is generated at projected build out.
               3. Negotiate in good faith with any other terms and
       conditions as necessary in the text of the Final Development Plan.
               Jerome Township further reserves the right to negotiate
       further terms of the Final Development Plan beyond the scope of
       this resolution.
               Amended portion of the resolution is to include the
       modifications as presented by the Applicant/Developer in their
       memorandum dated December 22, 2015.


       {¶ 4} On January 20, 2016, opponents of Resolution No. 15-167 delivered
a referendum petition to the township fiscal officer. Each part-petition contained
the following summary language:


               A Zoning amendment approving rezoning an irregular “L”
       shaped site of approximately 60.43 acres Between the West side of
       Hyland Croy Road and the East side of US 33 from U-1 Rural
       District to P.U.D. Planed [sic] Unit Development for Parcels 17-
       0031038000 and 17-0031038100 known as the “Jacquemin Farms.”
       The P.U.D. Planed [sic] Unit Development (Res. 15-167) provides
       for approximately 300 Residential Units and a 250 Bed Adult Living



                                         3
                                   SUPREME COURT OF OHIO




         Facility (See Development Site Map – Exhibit #2 and Plot Map –
         Exhibit #3.) The Nearest intersection being Hyland Croy Road and
         SR 161 – Post Road.
                  All as more fully described and identified in the attached:
                  1) The Record of Proceedings of Jerome Township Board of
         Trustees Public Hearing of December 23, 2015 (Exhibit #1)
                  2) “Jacquemin Farms.” Vicinity “Site” Map (exhibit #2)
                  3) Development Plot Map (exhibit #3)


         {¶ 5} The Jacquemins filed a protest of the petition with the Union County
Board of Elections. Five days later, the Wesners filed a separate protest. On April
12, 2016, the board held a hearing on the two protests, and at the conclusion of the
hearing, it voted three to one to deny the protests and to place the referendum issue
on the November 8, 2016 general-election ballot.
         {¶ 6} The Jacquemins then filed this action to prevent the board from
placing the referendum on the ballot.1 The parties have fully briefed the case. In
addition, we have received three amicus briefs, two in support of the Jacquemins
(filed by the Ohio Home Builders Association and the Diocesan Retirement
Community Corporation) and one in support of the board of elections (filed by
Andrew Diamond).
Analysis
         {¶ 7} R.C. 519.12(H) requires that each part of a petition seeking a
referendum on a township zoning resolution contain “a brief summary” of the
resolution’s contents. The overriding purpose of the summary is to present the
question or issues to be decided fairly and accurately, so as to ensure that voters
can make a free, intelligent, and informed decision. State ex rel. Gemienhardt v.

1
  The Wesners are not parties to this case, and the grounds asserted in their protest are not at issue
in this case.




                                                  4
                               January Term, 2016




Delaware Cty. Bd. of Elections, 109 Ohio St. 3d 212, 2006-Ohio-1666, 846 N.E.2d
1223, ¶ 38.     For this reason, the petition summary must be accurate and
unambiguous. State ex rel. C.V. Perry & Co. v. Licking Cty. Bd. of Elections, 94
Ohio St. 3d 442, 445, 764 N.E.2d 411 (2002).
       {¶ 8} “ ‘If the summary is misleading, inaccurate or contains material
omissions which would confuse the average person, the petition is invalid and may
not form the basis for submission to a vote.’ ” State ex rel. Hamilton v. Clinton
Cty. Bd. of Elections, 67 Ohio St. 3d 556, 559, 621 N.E.2d 391 (1993), quoting
Shelly & Sands, Inc. v. Franklin Cty. Bd. of Elections, 12 Ohio St. 3d 140, 141, 465
N.E.2d 883 (1984). An R.C. 519.12(H) petition summary must strictly comply
with the requirement that it not be misleading. Gemienhardt at ¶ 57.
       {¶ 9} The Jacquemins contend that the referendum summary is invalid
because it contains six omissions and three errors. The board of elections did not
agree. When reviewing the decision of a county board of elections, the standard is
whether the board engaged in fraud or corruption, abused its discretion, or acted in
clear disregard of applicable legal provisions. State ex rel. Holwadel v. Hamilton
Cty. Bd. of Elections, 144 Ohio St. 3d 579, 2015-Ohio-5306, 45 N.E.3d 994, ¶ 29.
Our consideration of the Jacquemins’ arguments convinces us that one of the
arguments is meritorious. Accordingly, we resolve this case based on that argument
and do not address the other contentions.
       {¶ 10} The parcels in question are shaped somewhat like the state of
Louisiana, with the western boundary sloping toward Texas as one moves north.
The Jacquemin property forms the larger, rectangular base, and the Wesner parcel
is the smaller, northern top. The eastern boundary of the Jacquemin property is
Hyland-Croy Road, which runs north and south.
       {¶ 11} The summary states that the nearest intersection to the properties is
“Hyland-Croy Road and SR 161 – Post Road.” But the closest intersection is
actually Hyland-Croy Road and Park Mill Drive. Hyland-Croy Road intersects



                                         5
                              SUPREME COURT OF OHIO




Post Road a quarter mile or more away from the southern edge of the development
site. Without more, the error seems minor enough. But as is so often the case, the
context of the mistake informs its import.
       {¶ 12} In fact, the context of the mistake in identifying the nearest
intersection allowed potential signers to infer that the petition addressed a different,
contentious zoning change already approved for a development to the southwest of
this property. A member of the township’s Zoning and Development Committee
testified that identifying Route 161-Post Road and Hyland-Croy Road as the nearest
intersection was “misleading * * * [b]ecause it’s referencing a sore spot for the
community * * * because there’s been a lot of discussion about that particular
intersection as how this particular development would impact that intersection.”
The misidentified intersection is near the location of land now zoned for big-box
retail use. People in the community are likely familiar with what is poised to
become a large development project near the Post Road intersection with Hyland-
Croy Road. By misidentifying the nearest intersection as one that is near property
that is already being developed for big-box retail use, the petition summary may
have poisoned would-be signers against the new development, which is more than
a quarter mile away from the intersection identified in the summary. At the very
least, it suggests to a would-be signer that the developments would nearly overlap
each other. The petition summary is therefore misleading and cannot form the basis
to submit this issue to a vote. Hamilton, 67 Ohio St. 3d at 559, 621 N.E.2d 391,
citing Shelly & Sands, 12 Ohio St. 3d at 141, 465 N.E.2d 883. Instead of properly
exercising its discretion, the board clearly disregarded the applicable legal standard
for reviewing petition summaries. C.V. Perry & Co., 94 Ohio St. 3d at 445, 764
N.E.2d 411.
Conclusion
       {¶ 13} For the foregoing reasons, we grant the request for a writ of
mandamus.




                                           6
                               January Term, 2016




                                                                     Writ granted.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                         _________________________
        McTigue & Colombo, L.L.C., Donald J. McTigue, J. Corey Colombo, and
Derek S. Clinger; and Laura M. Comek Law, L.L.C., and Laura M. Comek, for
relators.
        David W. Phillips, Union County Prosecuting Attorney, and Thayne D.
Gray, Assistant Prosecuting Attorney, for respondent.
        Kristen L. Sours, urging granting of the writ for amicus curiae Ohio Home
Builders Association.
        Kegler, Brown, Hill & Ritter, Robert G. Schuler, Paul D. Ritter Jr., and
Allan L. Handlan, urging granting of the writ for amicus curiae Diocesan
Retirement Community Corporation.
        Andrew I. Diamond, pro se, urging denial of the writ as amicus curiae.
                         _________________________




                                        7